 DINING AND KITCHEN ADMINISTRATIONDining and Kitchen Administration, d/b/a DAKAand District 1199, National Union of Hospitaland Health Care Employees, a/w Retail, Whole-sale, Department Store Union, AFL-CIOInternational House and District 1199, NationalUnion of Hospital and Health Care Employees,a/w Retail, Wholesale, Department StoreUnion, AFL-CIO. Cases 2-CA-16685 and 2-CA- 16691July 29, 1981DECISION AND ORDEROn February 18, 1981, Administrative LawJudge James F. Morton issued the attached Deci-sion in this proceeding. Thereafter, Respondent In-ternational House filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, Dining andKitchen Administration, d/b/a DAKA, and Inter-national House, New York, New York, their offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except the attached notice, Appendix A, is substi-tuted for that of the Administrative Law Judge.Respondent International House has excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Stand-ard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.2 In the absence of exceptions we adopt pro forma the AdministrativeLaw Judge's conclusion that Respondent International House had noduty to bargain over its decision to terminate its contract with DAKA.Chairman Fanning, who dissented in L. E. Davis d/b/a Holiday Inn ofBenton, 237 NLRB 1042 (1978), finds that case distinguishable on its factsfrom the situation herein.3 We have modified the Administrative Law Judge's notice. AppendixA. to conform with his recommended Order.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT cancel any contract with anyfirm engaged to operate our cafeteria in orderto terminate the employment of the individ-uals, including residents of InternationalHouse, employed as full-time or regular part-time employees there or otherwise dischargeany of our employees because they selected aunion to represent them or to compel a unionto forgo representing residents who are alsoemployees.WE WILL NOT refuse to bargain collectivelywith District 1199, National Union of Hospitaland Health Care Employees, a/w Retail,Wholesale, Department Store Union, AFL-CIO, as the exclusive representative of our em-ployees, including residents of InternationalHouse, employed on a full-time or regularpart-time basis as kitchen or dining room em-ployees in our cafeteria.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inithe exercise of the rights guaranteed themunder the Act.WE WILL offer full and immediate reinstate-ment to all full-time and regular part-time em-ployees employed as dining room and kitchenemployees at International House on or aboutAugust 23, 1979, to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent positions without prejudice to theirseniority and other rights and privileges previ-ously enjoyed, discharging, if necessary, em-ployees hired as their replacements, and WE257 NLRB No. 46325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWILL make them whole for any loss of earn-ings they may have suffered as a result of thediscrimination practiced against them, plus in-terest.WE WILL, upon request, bargain with theabove Union as the exclusive representative ofall the employees in the above unit concerningtheir terms and conditions of employment and,if an understanding is reached, embody it in asigned contract if asked to do so.WE WILL, upon request of the above Union,cancel any changes from the rates of pay andbenefits that existed immediately before ourtakeover of the cafeteria from DAKA andmake the employees in the above unit wholeby remitting all wages and benefits that wouldhave been paid absent such changes fromAugust 23, 1979, until we negotiate in goodfaith with the Union to agreement or to im-passe.INTERNATIONAl. HOUSEDECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnAugust 27, 1979 (all dates hereafter refer to 1979, unlessnoted otherwise), District 1199, National Union of Hos-pital and Health Care Employees, a/w Retail, Wholesale,Department Store Union, AFL-CIO (herein called theUnion), filed the unfair labor practice charge in Case 2-CA-16685 against Dining and Kitchen Administration,d/b/a DAKA (herein called DAKA). On August 28, theUnion filed the unfair labor practice charge in Case 2-CA-16691 against International House (herein calledIH). Those unfair labor practice charges, as later amend-ed, alleged that DAKA and IH each violated Section8(a)(l), (3), and (5) of the National Labor Relations Act,as amended. An order consolidating the two cases issuedon March 28, 1980, at which time a consolidated com-plaint also issued against DAKA and IH. That complaintwas further amended at the hearing, held on September2, 19, and 22, 1980. The respective answers, as amendedat the hearing, to the amended consolidated complaintplaced in issue the following matters:1. Whether graduate students who reside at IH,' whileattending universities in New York City, are employeesas defined in the Act when they work on a part-timebasis in the cafeteria at IH managed by DAKA.2. Whether IH and DAKA were the joint employer ofthe employees who worked in the cafeteria at IH.3. Whether IH terminated DAKA's contract tomanage that cafeteria because the employees there hadselected the Union as their collective-bargaining repre-sentative.I As is apparent. IH here refers to the residence hall itself and not toRespondent H as a corporate entity Similar uses of the letters IH appearthroughout this Decision4. Whether DAKA and IH refused to bargain collec-tively with the Union by refusing to discuss the termsand conditions of employment of IH residents whoworked in the cafeteria there under DAKA's manage-ment.5. Whether IH and DAKA each unlawfully failed toexecute a collective-bargaining agreement with theUnion covering the employees employed at the IH cafe-teria.6. If IH had an obligation to bargain collectively withthe Union as the representative of the cafeteria employ-ees at IH, did IH unlawfully fail to give the Union anopportunity to bargain as to IH's decision to terminateDAKA's contract to manage that cafeteria.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after full considera-tion of the briefs filed by counsel for the General Coun-sel and by counsel for IH, I make the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe pleadings and related stipulations received at thehearing establish, and I thus find, that DAKA and IHare employers engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and that theUnion is a labor organization as defined in Section 2(5)of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of the Relevant Testimony and ExhibitsI. DAKA's operationsDAKA is a Massachusetts corporation which providesfood services for about 160 locations. It has a contractwith the Union covering its employees working in thecafeteria at the Teacher's College in New York City, andapparently another contract for employees employed byDAKA in the cafeteria at the University of Bridgeport.In 1974, DAKA took over the operation of the cafeteriaat IH from one of its competitors. The cafeteria employ-ees at that location were unorganized and remained un-organized until the Union became their certified repre-sentative, in 1978, as discussed in more detail in a sepa-rate section, infra.2. IH's operationsIH was established in 1924 as a residence for 500 stu-dents from around the world who attend graduateschools in New York City. It is a nonprofit organizationdedicated to promoting international communicationsand understanding, and is governed by a board of trust-ees. Its president, Thomas F. Olson, is responsible for im-plementing its policies. The interests of the residents arerepresented by student trustees and a student council. IHhas 500 single rooms, music practicing rooms, a languagelaboratory, a study room, a cafeteria, a game room, acounseling service, a work placement service, a periodi-cal lending service, a theater ticket service, laundry facil-ities, a pub, and other facilities it deems necessary in326 DINING AND KITCHEN ADMINISTRATIONmaking IH, in the language of its handbook for residents,a valuable international learning experience. About 30percent of the residents are U.S. citizens; 70 percent arefrom foreign lands, who are in this country under stu-dent visas.IH has a selective admissions policy; its admissionscommittee attempts to fill its rooms with "resident mem-bers from different countries, diverse cultural back-grounds and varied fields of study ...(who) are willingto share their time and talents to promote the goals" ofIH.Each resident has a single room. The room rate variesaccording to its location and other factors. IH sponsors awork aid program, whereby residents can perform workthrough the building to earn credits to offset the costs ofthe room rate and the food plan. Such credits cannotexceed in value the total of the room rate and food plancosts. Olson, the president of IH, testified that, if IH per-mitted a student to work excess credit hours, it wouldhave to compensate that student therefor by paying himthe equivalent in money. That process would also re-quire a foreign student to obtain a work authorizationpermit from the U.S. Immigration and NaturalizationService. Presumably, IH would have to deduct from theexcess earnings of its residents the applicable income andother tax deductions, and remit those deducted amountsto the appropriate tax authorities.The rate at which a resident accumulates credits is setby IH. For residents who work in the cafeteria, the rateapplicable as of May 1979 was $2.65 hourly.Cafeteria prices are subsidized. As a result, the resi-dents pay only half cost for food and beverage.IH has a collective-bargaining agreement with anotherlabor organization, National Organization of IndustrialTrade Unions, which represents, inter alia, housekeepers.Residents of IH who perform the same type of workcovered by that contract are expressly excluded from theunit described therein.3. DAKA's relationship to IHAs noted above, DAKA took over the management ofthe cafeteria at IH when it contracted with IH in 1974 todo so. As of the academic year 1978-79, DAKA had anagreement with IH to operate the cafeteria essentially atcost, plus a management fee of 3 percent of gross sales.IH, of course, furnished the equipment and provided re-lated services-heating, lighting, and so on. The menus,hours, service, and food service schedules were mutuallyagreed upon by DAKA and IH. DAKA also submittedto IH, prior to the start of the 1978-79 academic year, aproposed budget covering its projected labor costs,which IH underwrote. IH approved that budget. Underit, IH agreed to pay any labor costs incurred by DAKAin excess of that budget, provided that DAKA could jus-tify the excess.DAKA's corporate policy is to keep its clients fully in-formed of all significant developments. Before it hiredthe individual who managed the IH cafeteria in 1978-79,DAKA sent him and two other individuals to IH for in-terviews with its then executive vice president, Olson.Olson had no objection to DAKA's selecting any one ofthem.DAKA's manager and his assistants, in operating theIH cafeteria in 1978-79, hired all employees, supervisedthem, supplied the food and beverages, and otherwisemanaged the cafeteria operations on a day-to-day basis.Whenever there was a job vacancy, DAKA's managerchecked first with IH to find out whether IH wanted thevacancy filled by a resident or a nonresident. IH main-tained a job referral service for its residents wherebythey could be sent to, inter alia, the DAKA cafeteriamanager for job interviews. In 1978-79, DAKA hadabout 10 full-time employees and 2 regular part-time em-ployees on its payroll; those so employed were not resi-dents of IH. In addition, DAKA had hired about 12 resi-dents of IH. The residents performed the same work asdid the nonresidents. Thus, residents and nonresidentsboth performed the duties encompassed within the jobsclassified by DAKA as general utility workers and asfood service workers II1. Only the nonresidents were onDAKA's payroll. The residents were not given anyfringe benefits, while the nonresidents were covered byDAKA for life insurance and medical insurance, andwere given vacations, holidays, and other benefits. Theonly record DAKA kept as to the work performed bythe residents of IH was a weekly accounting of the hoursthey each worked. That record was turned over weeklyto IH so that IH could give those residents appropriatecredits toward their room and board.DAKA maintained personnel files only for nonresi-dents. It alone made the decision to discharge any non-resident. The termination of a resident's employmentstatus in the cafeteria required agreement betweenDAKA and IH. In practice, this usually meant that IHnotified DAKA that a particular resident had reachedthe maximum allowable credit and, on that basis, DAKAdischarged him.The parties adduced considerable evidence as to theaccounting methods pertaining to the hours worked bythe residents of IH. In essence, IH applied an hourly rateto the work done by the residents, as reported byDAKA, and sent DAKA a monthly invoice for the totalvalue of such work. The sum as shown on that invoicewas deducted from the amount to be paid DAKA by IHunder the labor budget for each respective month. IHpaid DAKA the balance due.From outward appearances in 1978-79, there was noway a first time visitor to the IH cafeteria could tell thatthe cafeteria was being operated by someone other thanIH. DAKA's name was not publicized. It did appear onthe usual workmen's compensation notices and the likebut those were not readily seen by a visitor.4. The representation caseOn September 6, 1978, the Union filed a petition withthe Regional Office of the Board for an election amongthe "service and maintenance employees" employed byDAKA at the IH cafeteria. The Union's estimate of thesize of that unit was 10 employees. It did not name IH inthat petition.The petition was docketed as Case 2-RC-18100. OnSeptember 11, 1978, a notice of hearing issued in thatcase and a copy of it was served on DAKA. An order327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued rescheduling the hearing 3 days later; a copy ofthat order, together with a copy of the petition, wasserved by registered mail on IH that same day. On Sep-tember 20, 1978, the hearing in that case opened. No oneentered an appearance on the record for IH. A lawyerfrom Australia who was with a New York law firm, ap-parently on a visiting basis, attended that hearing as anobserver for IH. On the second day of that hearing, thatlawyer entered an appearance for IH on the record, butdid not otherwise participate in the hearing. IH's presi-dent, Olson, came to the second day of the hearing.DAKA contended in that proceeding, inter alia, thatthe approximately 12 residents of IH who were workingunder DAKA's supervision at the IH cafeteria should beincluded in any unit found appropriate. The Unionsought to exclude those residents from the unit on theground that they lacked a sufficient community of inter-est with the nonresident employees of DAKA, particu-larly as the nonresidents were on DAKA's payroll andreceived numerous fringe benefits and as the residentswere not on DAKA's payroll and enjoyed no fringebenefits. The record in the instant case contains testimo-ny respecting the reason DAKA had sought then to in-clude the IH residents in the unit of cafeteria employees.DAKA's vice president of personnel, Allen Maxwell,testified that the position advocated then by DAKA wastaken with the "blessing" of IH's president, Olson. Max-well could not recall the specifics of his conversationswith Olson respecting that subject but, in substance, heand Olson were of the view that the inclusion of the resi-dents in the unit in Case 2-RC-18100 would helpDAKA "win the election." Olson did not participate inthe discussions among DAKA's attorneys, the Union'srepresentative, and the Board agent respecting the differ-ent unit positions. Olson did not testify at that hearing.He did testify in the instant case. His testimony was thathe had come to the representation case hearing in 1978at the request of either DAKA or the Board agent andthat he sat in the back of a room while the Union andDAKA argued about which individuals should be per-mitted to vote in an election. Olson testified that DAKA"had proposed to include the students in the unit" asDAKA thought that the students (i.e.-the residents atIH who worked in the cafeteria then) "would support"DAKA's position. Olson testified that DAKA's vicepresident asked him then what he thought about thatstrategy and that he, Olson, responded that the strategy"sounds pretty clever ...[and that] the students wouldvote against the Union."22 In its brief, IH stated that Olson was unwittingly pulled into thehorsetrading that occurs when parties are discussing a unit issue. As thatcomment bears on motive, one of the material issues in this case, it is in-cumbent on me to accept or reject that comment. I reject it. Olson is ahighly perceptive individual and has to be conscious of one of IH's ex-press goals which, as it has stated, is "to provide the broadest opportuni-ties to foreign students to experience the many facets of American lifeand give them a deeper understanding of the United States." I can thinkof no more significant way for a foreign student to experience a facet oflife in this country than to participate in a secret-ballot election conduct-ed under American laws. Olson may not have consciously taken that con-sideration into account when he agreed that the residents should be in-cluded in the unit then, but he certainly did not make that judgment in-differently. I note also, in that regard, that IH had a lawyer present for 2days of hearing then where the principal concern was whether those resi-The transcript of the representation case discloses thata great deal of testimony had been taken as to the issueof the unit placement of the residents and also as to thealleged supervisory status of a nonresident. During thesecond day of that hearing, DAKA and the Unionreached an agreement to hold an election at which ap-proximately 22 individuals, including about 10 residentswould vote. DAKA and the Union signed an agreementfor consent election, which provided for an election tobe held on October 26, 1978, among all full-time and reg-ular part-time kitchen and dining room employees em-ployed by DAKA at its facility at IH. (The parties stipu-lated at the hearing in the instant case that the unit as sodescribed is appropriate for purposes of collective bar-gaining; DAKA and IH of course assert that residentsmust be excluded from that unit whereas the GeneralCounsel and the Union assert that the residents werealways properly included in that unit description.) Theagreement in Case 2-RC-18100 did not specifically referto the residents. There was no document offered in evi-dence directly stating that DAKA and the Union had, in1978, agreed to include the residents in that unit. Never-theless, the uncontroverted testimony establishes that theUnion gave in to DAKA's insistence then that the resi-dents must participate in the election and the list of thenames and addresses of the eligible voters, furnished byDAKA, discloses that 10 residents were identified byDAKA thereon.At the election held on October 26, 1978, a majorityof the votes cast were for representation by the Union.The tally of ballots was not placed in evidence. On No-vember 3, 1978, the Union was certified as the exclusiverepresentative of the unit employees for purposes of col-lective bargaining with DAKA.5. The negotiations between the Union and DAKAAfter the Union was certified and prior to the start ofthe negotiations, DAKA and IH met to consider theirrespective views. DAKA's vice president of personnel,Allen Maxwell, testified that IH's president, Olson, madeit clear to him that the residents could not be included inany group of cafeteria employees covered by a collec-tive-bargaining agreement. Olson did not deny this. BothMaxwell and Olson testified, in essence, that IH in-formed DAKA, before it began negotiations with theUnion, that IH was amenable to paying DAKA up to a7-percent increase in its labor budget to cover the cost ofwage rate raises and additional benefits that may be se-cured for the cafeteria employees as a result of those ne-gotiations. Maxwell further testified that Olson had askedto be kept abreast of all developments in the negotiationsand that Olson had also indicated to him that it would beto IH's advantage for DAKA to delay any strike actionby the Union until the summer when there are fewergraduate students in residence. In his prehearing affida-vit, Maxwell stated that Olson directly urged him to stallthe negotiations until the end of the academic year.dents should vote. Olson did not act unwittingly but acted with delibera-tion.328 DINING AND KITCHEN ADMINISTRATIONIn December 1978, the Union served its bargaining de-mands on DAKA; it did not serve any on IH nor did itask to meet with IH.The principal negotiator for DAKA was Maxwell; theprincipal one for the Union was one of its vice presi-dents, Telbert King. King testified that, at the first ses-sion in December 1978, Maxwell told him that IH hadinstructed him that under no circumstances were theresidents to be included in the cafeteria unit and thatDAKA could not go beyond 7 percent of its laborbudget in the negotiations. King testified that he toldMaxwell that he did not understand the reversal in posi-tion-referring to the fact that, during the representationcase hearing, DAKA had fought to include the residentsin the unit with the "blessing" of Olson. King testifiedthat he told Maxwell that he did not think that theUnion could legally negotiate the residents out of theunit after they had voted in the election. Maxwell testi-fied but did not deny making the statements that Kingattributed to him. Maxwell stated that IH had not limitedDAKA to a 7-percent increment in labor costs, althoughhe did tell King that it had. Maxwell explained thatDAKA could agree to pay more but he chose at theoutset to put the onus on IH as a bargaining ploy. Max-well did not testify that IH had given him any leewayrespecting the unit placement of the residents; his testi-mony in essence corroborates King's that IH was ada-mant that the residents were not to be included in theunit, notwithstanding the fact that they had voted in theelection. At the first negotiating session, Maxwell in-formed King that DAKA would review the Union's de-mands and get back to it. Upon the conclusion of the ses-sion, Maxwell informed Olson as to what had transpiredat it.Maxwell and King met again in January 1979 andagreed then to place the matter of the unit placement ofthe residents on the "back burner." They discussed theeconomic and the noneconomic terms of a contract atmeetings held between January and May 1979. At theend of those meetings, Olson was advised of all signifi-cant developments. By late May, they had reachedagreement on all such terms and attempted to resolve theissue of the residents' unit placement by discussing for-mulas applicable to part-time employees, apparently, inan effort to devise a basis whereby the residents might beexcluded as casual employees while those nonresidentswho worked on a part-time basis would be included asregular employees. Their efforts were not successful as itappears that some of the residents worked on a regularbasis. King asked Maxwell if DAKA had any objectionto the Union's meeting directly with Olson to discuss theunit placement of the residents. Maxwell had none andarrangements for such a meeting were made.On June 4, Olson and an attorney for IH, Albert R.Galik, went to the Union's office where they met withTelbert King and with Rubin Fort,3an organizer for theUnion. King testified that, at that meeting, he told Olsonand Galik that Maxwell had taken the position through-out the contract negotiations that IH had issued instruc-' Fort signed the agreement for consent election in Case 2-RC-18100discussed above. Counsel for the General Counsel stated that Fort is nolonger in the Union's employ.tions to DAKA that the residents could not be includedin the unit. King testified also that he told Olson andGalik that it was not fair for IH to take that position asOlson had been present at the second day of the repre-sentation case hearing when the Union withdrew its ob-jections to DAKA's efforts to include the residents in theunit. King testified that Galik responded to his remarksby saying that IH does not want the residents in the unitbecause they are not employees "in the context of theBoard," because they are not on DAKA's payroll; be-cause they have a special arrangement because of theirstatus; because they do not have work permits; and be-cause, when they work in the cafeteria, "there's nomoney subtracted from their board-however it is thatthey work it out." (The last quote obviously is a refer-ence to the system whereby credit is given toward a resi-dent's room rental and his food plan costs for the valueof the hours he has worked in the cafeteria.) King testi-fied that Galik raised the possibility of resolving thematter via a unit clarification petition with the Board orvia arbitration and, on the hope that DAKA and theUnion may be able to reach an agreement as to such anapproach, the meeting ended, according to King. Fort,the union organizer, was not present at the hearing, andthus did not testify.Olson gave the following testimony as to that meeting.He said that the Union wanted to meet with him to un-derstand how IH's work aid program functioned, i.e.-how the residents are referred to work by IH in the cafe-teria and how they receive credits for the hours theywork there. At the meeting itself, IH's attorney Galikbegan the discussion by stating that he was there withOlson solely to answer the Union's questions about thework aid program. King agreed and then told Galik thatthe Union was having a problem in negotiating withDAKA about the students who were working in thecafeteria and that the problem seems to have boileddown to a question as to how to calculate the number ofhours they could work. At some point in the conversa-tion, Galik asked the Union why it did not go to theBoard to obtain a clarification of the unit. King, in re-sponse, said that one of the problems is that the Unionhad agreed to have the residents take part in the electionand that the Union may be accused of not properly rep-resenting them if they were not included in the contract.Olson continued his account by saying that King alsosaid something to the effect that the Union may have togo to the Labor Board, and that Galik told him that thatdecision was up to him. Olson was asked at the hearingif it was not correct that, at that meeting, IH was notwilling to have the residents included in the unit. Olsondid not answer that question. Instead he first asked whatdid counsel for the General Counsel mean when heasked that question; Olson next stated that IH had noth-ing to do with whether the students were included orwere excluded. Galik, one of IH's attorneys at the hear-ing, did not testify.There is really no credibility issue to resolve becauseOlson did not deny that King had related what Maxwellhad stated was IH's position as to the unit placement ofthe residents or that Galik had then stated the reasons329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhy IH took that position. By inference, however, Olsonmay have contested the veracity of King's account asOlson observed, in a conclusionary way, that IH hadnothing to do with the unit placement of the residents. Inany event, I have to credit or discredit King's account,regardless of whether it is controverted as the GeneralCounsel proffered that testimony. I credit King's ac-count. I note that, during his cross-examination, Kingwas asked in a complex manner about that meeting, andhe clarified the question and responded to it by testifyingsubstantially the same as he had during his direct exami-nation. Further, King's account is consistent with Max-well's testimony as to the reason why the Union soughtout a meeting with IH and with the undisputed testimo-ny respecting the position taken by IH, at the outset ofthe bargaining, respecting the exclusion of the residentsfrom the unit. I also note that Galik did not challengeKing's account.On June 6, the representatives of the Union andDAKA met. The testimony of their respective vicepresidents, King and Maxwell, establishes that they hadthen reached complete accord on all terms and condi-tions of a 2-year collective-bargaining agreement for aunit of all full-time and regular part-time kitchen anddining room employees employed by DAKA at the IHcafeteria. They also had reached an understanding thatthe unit placement of the residents would be arbitrated.King testified that, in later communications between theUnion's attorney with DAKA's attorney, some confusionexisted as to whether the contract would include lan-guage pertaining to the agreement to arbitrate. It appearsthat while those attorneys were pursuing that matter, IHwas considering the matter of terminating DAKA's con-tract to manage its cafeteria, as discussed below.6. The termination of DAKA's contract by IHThe testimony of IH's president, Olson, indicates thatin early 1979, when food costs were increasing becauseof inflation, DAKA's explanations as to how the in-creases were calculated by it were not satisfactory. IHultimately is responsible for those costs. Olson testifiedfurther that he was not satisfied either with DAKA'smenus as he felt that they should include more ethnicdishes. No evidence was submitted that DAKA was di-rectly made aware of these areas of dissatisfaction. Olsonalso testified that DAKA seemed unable to keep obviouscosts down; and in that regard referred to DAKA'spractice of charging the same price for a cup of coffee asit did for a container of coffee; and to the fact that theresidents usually selected the container as it containedmore coffee and to the further fact that DAKA incurredextra expenses in buying the containers whereas the cupswould only have to be washed. Olson said, as a result ofthat one item alone, IH paid DAKA for more coffee andmore containers. Olson testified that he was also dissatis-fied with the fact that, during the summertime, DAKA'scosts were not underwritten by IH and that DAKA op-erated on a profit basis, which resulted in its tripling itsprices compared to those charged during the academicyear. Olson explained that this was a big problem asmore and more students were in residence at IH eachsummer.Based on these areas with which he was dissatisfied,Olson testified he undertook a feasibility study as towhether to terminate DAKA's contract and then advisedthe IH board of trustees in June 1979 that he would ter-minate DAKA's contract if he was dissatisfied with itsbudget for the academic year 1979-80. No documentaryevidence was proffered to corroborate that such a studywas done or that Olson had so met with his board oftrustees.On July 23, 1979, Olson met with DAKA's president,Terry Vince, to review Daka's proposed budget for thecafeteria operations in the 1979-80 academic year.DAKA's president, Vince, testified that when he finishedpresenting the budget to Olson, Olson paused and askedhim how he would feel if IH did not renew its contractwith DAKA; DAKA's president said he told Olson hewas "frankly relieved." Vince asked why IH was not re-newing the contract and Olson told him that IH "coulddo it cheaper," and that it was not the quality or service.Vince testified that Olson told him then that IH wouldonly keep one DAKA employee. Olson, in testifying didnot deny this; he testified that he never told Vince thatIH did not want to hire any of DAKA's employees. Ifthere is a conflict in their accounts, I credit Vince's. Inthat regard, as noted below, IH in fact hired only one ofDAKA's employees to start the IH operation.Later that day, July 23, Olson sent DAKA a lettergiving it notice under the cafeteria contract thatDAKA's services were to be terminated on August 23.At about this same time, late July, DAKA gave theUnion notice that IH had canceled its contract withDAKA, effective late August.7. The requests to sign the collective-bargainingagreementShortly after the Union was informed that DAKA'scontract was canceled, the Union demanded that DAKAsign a collective-bargaining agreement containing theterms previously agreed on, as discussed above. DAKA'svice president, Maxwell, testified that he told the Union'sexecutive vice president that DAKA would not sign anyagreement for the IH cafeteria unit.The Union never sent a written contract4to DAKA tosign; it never asked IH to sign any collective-bargainingagreement, nor did it send any to IH.8. The takeover of the cafeteria by IHOn August 23, 1979, DAKA's contract with IH ex-pired. IH hired only one of the DAKA employees.DAKA offered employment to the others at its other lo-cations, and some accepted.' A contract was received in evidence at the hearing after the Union'svice president, Telbert King, identified it as the one drawn up by theUnion's contract department from bargaining votes he had furnished tothat department. Many of the clauses are set out on forms. Although thecontract in evidence refers to an annexed stipulation containing theagreed-upon wage rates, no stipulation was appended. Also, the testimo-ny indicated that the form of the union-security clause would have to bechanged because the contract was retroactive to January I, 1980, toallow for the requisite 30-day grace period.330 DINING AND KITCHEN ADMINISTRATIONIH spent about $15,000 to paint and otherwise refur-bish the cafeteria. It closed down the cafeteria on August23 for a 2-week period for this purpose. IH has operatedthe cafeteria since then. No documentary evidence wasproffered respecting the statement Olson had made toDAKA's president in July that IH could operate thecafeteria "cheaper" than DAKA did. Olson testified thatIH does not triple cafeteria prices in the summertime.Apparently, this is so because it operates on a nonprofitbasis whereas DAKA's operations in the summer had notbeen subsidized. Also, Olson testified that IH did notreduce prices substantially but did put into effect selec-tive price reductions. He also testified that IH has beenable to keep those reduced prices in effect on a year-round basis, unlike the system followed under the ar-rangement it had with DAKA, when prices increasedthreefold during the summer months.At some point shortly after IH took over the manage-ment of its cafeteria, it hired two nonresidents who hadonce been in DAKA's employ there. The parties stipulat-ed that one individual who had been employed by IHfrom 1952-64 (the last 7 of those years in its cafeteria)and who has been employed in the cafeteria there from1964-79 by catering firms under contract to IH, includ-ing of course DAKA, was not offered employment byIH in August 1979.B. AnalysisI. Whether residents are employees as defined inthe ActIH's attorney had taken the position, when meetingwith the Union on June 4, 1979, that residents were notemployees within the context of the Act. It may be thathe was alluding them solely to the fact that most of theresidents were in this country on student visas and appar-ently are not required by the Immigration and Natural-ization Service to obtain work permits while working inthe IH cafeteria to earn credits to offset the costs of theirroom and board. In the brief it filed, IH makes clear nowthat it does not in any way rely on the status of any resi-dent as aliens with respect to its defense in this case.Still, it has not conceded that these "student workers," asit terms them, are employees entitled to the protection ofthe Act.The record is clear that the residents, when workingin the cafeteria at IH in 1978-79, were supervised by thesame persons in DAKA's employ as were the nonresi-dents on DAKA's payroll and that they performed sub-stantially the same work. Further, it appears that theresidents worked with regularity in the cafeteria, asDAKA and the Union had failed, despite repeated ef-forts, to establish a formula for regular part-time employ-ees, which would exclude the residents while includingthe nonresident part-time employees.The case law is clear that an individual who works ina capacity unrelated to his studies is an employee as de-fined in the Act.' The unit placement of such an employ-System Auto Park d Garage. Inc., 248 NLRB 948 (1980); Children'sHospital of Pittsburgh, 222 NLRB 588 (1976): Dorance J. Benzschawel andTerence D. Swingen Co-Parners d/b/a Parkwood IGA Foodliner, 210NLRB 349 (1974). Cf. Cornell University, 202 NLRB 290 (1973).ee, vis-a-vis non-student employees, is another matter tobe considered,6as is the joint-employer issue. As there isno contention that the work performed by the residentsunder DAKA's supervision in the IH cafeteria in 1978-79 had any relationship, other than incidental in nature,to the educational programs those residents were pursu-ing in their graduate studies or to the cultural programsoffered at IH itself and in view of the duties they per-formed for DAKA, I find that the residents working inthe cafeteria then were employees as defined in the Act.2. The joint-employer issueThe Board has noted that it looks to four principal fac-tors in determining whether two arguably separate em-ployers will be treated as a joint employer, these factorsare: (I) interrelation of operations, (2) centralized controlof labor relations, (3) common management, and (4)common ownership or financial control; and that, whileno individual factor is controlling, emphasis is placed onthe first three factors, particularly centralized control oflabor relations.'As to the first factor, it is obvious that the operation ofthe cafeteria by DAKA was being done in furtherance ofone of the basic reasons for IH's existence, i.e.-to pro-vide reasonably priced food to foreign graduate studentsin a place where they would enjoy the companionship ofother graduate students, including U.S. citizens. Thephysical location of the cafeteria itself, i.e.-inside the IHbuilding, accentuates that purpose. The fact that theequipment (refrigeration, cleaning, lighting, tableware)was owned and furnished by IH also demonstrates thatthe operations of DAKA and IH were then inextricablyintertwined.Respecting the element of common management, therecord in this case discloses that IH did not simply writeout checks at regular intervals in payment of the servicesrendered by DAKA. Instead, DAKA operated on a costreimbursement basis. IH reviewed DAKA's budget ingreat detail and required DAKA to explain the basis forcost overruns. IH approved the menus, prices, hours,service and schedules of food service, and screened ap-plicants for the position of manager for DAKA of thecafeteria.As to control of labor relations, there are the follow-ing considerations. IH made the decision, wheneverthere was a job vacancy in the cafeteria, as to whetherDAKA would hire a resident or a nonresident; IH setthe wage rates of the residents and referred those resi-dents to DAKA for employment; IH required DAKA toterminate the employment of a resident when the resi-dent had earned credits equal in value to the cost of hisroom and board; IH approved DAKA's strategy in therepresentation case to press for the inclusion of the resi-dents in the unit of eligible voters; IH directed DAKAto refrain from negotiating with the Union respectingthose residents, after the Union won the election, andDAKA complied fully with that directive; IH met with6 Compare Pawating Hospital Association, 222 NLRB 672 (1976), withParkwood IGA Foodliner. supra.L. E. Davis. d/b/a Holiday Inn of Benton, 237 NLRB 1042. 1044(1978), and cases cited therein331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union to explain the reasons for that directive; andthroughout the negotiations IH and DAKA reviewed, indetail, all the strategy for bargaining.There is no evidence that IH has any proprietary in-terest in DAKA.I conclude that in 1978-79 the DAKA cafeteria oper-ations at IH were part of an integrated enterprise beingoffered by IH to graduate students on a nonprofit basisas IH exercised substantial control over significant ele-ments of DAKA's labor relations policies, as the DAKAoperations were so closely integrated with IH's facilitiespurposes and functions, and as there was evidence alsothat IH possessed managerial authority over the operat-ing budget of DAKA and in other significant areas, in-cluding the menu for each day. On those premises, IHand DAKA were a joint employer for purposes of theAct. 3. The reason for IH's cancellation of its contractwith DAKAThe General Counsel contends that IH terminatedDAKA's management contract to avoid having to dealwith the Union and because the cafeteria employees hadselected the Union as their bargaining representative. IHasserts that its decision to end its relationship withDAKA was based solely on economic considerations.There is no question but that IH had sought to keepthe Union out of the cafeteria and, having failed in thatregard, that it prevented DAKA from negotiating a con-tract with the Union for all the unit employees. IH itselfhad sought in June 1979 to persuade the Union to agreeto exclude the residents from the contractual unit, butagain its effort failed. All indications, then, were that IHwould have to look forward to litigating the issue and,incidentally, having testimony presented respecting theabrupt reversal of its position as to the inclusion of theresidents in the unit. It was about this same time, accord-ing to IH's president, he advised the IH board of trusteesthat he intended to cancel DAKA's contract if he wasnot satisfied with its proposed budget for 1979-80. I notealso that Maxwell, DAKA's vice president, and Olson,IH's president had for the preceding 6 months consultedclosely with each other respecting the bargaining devel-opments and that they discussed any matter deemed sig-nificant involving the operation of the cafeteria. Maxwelloffered no testimony that Olson had at any time ex-pressed dissatisfaction with the way in which DAKAhad operated the cafeteria or that Olson had discussedwith him ways in which the cafeteria could be operatedmore efficiently. I note also that DAKA's president testi-fied that he had been surprised to learn, right after hecompleted his detailed presentation of the 1979-80budget, that DAKA's contract would be canceled; thathe was told then by Olson that IH could operate thecafeteria "cheaper"; and that IH would employ only oneof DAKA's employees. Olson testified that he did notrecall that DAKA's president presented the proposedbudget and that he, Olson, announced his decision then' Kenner Products Division. CPG Products Corporation. and JeannineRobbins, d/b/a Schnabels Driversfor Lease. 249 NLRB 1164 (1980); PhilipDavid Sachs and Michael Sachs. A Partnership. d/b/a Phil's Sav-Marr Serv-ice. Peko Ltd. Sav.Co. Inc.. d/b/a Sav-Mart. 199 NLRB 835 (1972).to terminate DAKA's contract. I note also that Olsontestified that IH did not reduce substantially the cost ofoperating the cafeteria but that it had introduced selec-tive price reductions, e.g., yogurt, tea, and some otheritems. No documentary evidence was offered to corrobo-rate Olson's statement to DAKA's president that IHcould operate the cafeteria for less money. Olson said hehad made studies; records of none of those studies weresubmitted in evidence. For that matter, there was nooffer by IH of the minutes of the IH board of trusteesmeeting in June at which, according to Olson, he ad-vised the board of his decision to terminate DAKA'scontract. There was no documentation or explanation asto why Olson had advised DAKA's president that IHwould employ only one of the unit employees ofDAKA.In view of the adamant position of IH that the Unionsurrender its right to represent the residents employed inthe cafeteria, the Union's refusal to accommodate IHthereon, the failure of IH to establish that it could oper-ate the cafeteria "cheaper" than DAKA can; the conces-sion by IH that it does not claim that it has reduced thecafeteria operating costs in any substantial manner al-though it had summarily rejected Daka's detailed budgetproposals purportedly for that reason, and the unex-plained decision of IH to hire only one of the unit em-ployees-all of these considerations warrant a strong in-ference that IH's decision to terminate DAKA's contractwas based on the Union's refusal to give in to IH's insist-ence that it disclaim the right to represent the residentswho worked in the cafeteria. In that regard, the Boardhas observed that an employer's method of hiring em-ployees for a restaurant it took over from a companywhich had a contract with a union can give rise to aninference that its real reason for not hiring the employeescovered by that union contract was their union affili-ation.9The unexplained hiring of only one unit employeeby IH indicates to me that it did not want to inheritDAKA's bargaining obligation by offering employmentto experienced workers who were apparently performingmost satisfactorily. As the General Counsel has, in myjudgment, established a prima facie case, IH had theburden of showing that it would have terminatedDAKA's contract for economic reasons, regardless. '°In its brief, IH urges that it has met this burden. Inthat regard, it observes that IH has a contract with an-other union, the National Organization of IndustrialTrade Unions, covering IH housekeepers and its otheremployees. I note that that contract excludes residentsfrom its coverage. IH also relies on the record testimonythat it has hired "some" former DAKA employees torebut the inference that its action was discriminatorilymotivated. I believe that none of those considerations es-tablishes that IH would have terminated DAKA's con-tract anyway. Those considerations bear upon my previ-ous determination that the General Counsel has made outa prima facie case of discriminatory motivation and I donot see that they require me to reverse that finding. II Karl Kallmann d/b/a Love's Barbeque Restaurant No. 62: Love's Enter-prises. Inc., 245 NLRB 78 (1979).'o Wright Line. a Division of Wright Line. Inc., 251 NLRB 1083 (1980).332 DINING AND KITCHEN ADMINISTRATIONhave noted that IH advised DAKA that, upon takingover the cafeteria, it intended to hire but one of the unitemployees then on DAKA's payroll. In fact, IH did hireonly one then. I note also that one of the remainder itdid not hire was a man who first began work at IH in1952, who worked directly for IH from 1957-68 in thecafeteria, and who continued to work there until 1979,under various institutional operators, including DAKA.The record testimony does establish that IH has sincehired two former DAKA employees, but it appears thatthey were not on DAKA's payroll at the time IH tookover the cafeteria operations and also that they werehired by IH at some point after IH had hired the initialemployee complement.I find that IH has not shown that it canceled theDAKA contract for economic reasons. Thus, I concludethat IH canceled that contract because the Union did notabandon the residents employed in the cafeteria.4. Alleged refusal to bargain collectivelyThe pleadings, as amended at the hearing, form threeissues for resolution which pertain to alleged refusals ofDAKA and IH to bargain collectively. First, it is con-tended by the General Counsel that the insistence thatthe Union exclude the residents constituted an unlawfulrefusal to bargain. Secondly, it is contended that a con-tract was in fact negotiated and that both DAKA and IHhave unlawfully refused to sign it. Thirdly, it is assertedthat IH unlawfully failed to give the Union a meaningfulopportunity to bargain respecting the decision to cancelDAKA's contract.Some of the defenses raised by IH to these contentionshave already been disposed of. Thus, IH's assertions thatthe residents are not employees under the Act and that itis not a joint employer with DAKA have been found tolack merit. IH, however, also contends that it had nobargaining obligation to the Union as it, IH, was not aparty to the representation proceeding, that it had no ob-ligation to sign any contract with the Union as the Unionnever asked it to sign one and as the evidence fails todemonstrate that agreement had been reached as to allthe terms of a contract for the cafeteria employees, andthat IH was not required to discuss the feasibility of can-celing DAKA's contract as IH had assumed a new busi-ness venture.The Board has held that a joint employer has an obli-gation to bargain with a union which was certified torepresent the employees employed by the joint venture,notwithstanding that that joint employer was not a partyto the underlying representation proceeding. 11 On thatbasis, I must reject IH's first defense. Moreover, IH didenter an appearance in Case 2-RC-18100 and its presi-dent, as discussed above, approved the contention urgedby DAKA then as to the unit placement of the residentsthen. To hold now that IH can still rely on the fact thatno formal amendment was ever made to add its name asa joint employer in that representation proceeding wouldemphasize form over substance. I find that IH andDAKA refused to bargain collectively with the Unionby insisting that there could be no negotiations for the" Mobil Oil Corporation, 219 NLRB 511 (1975).residents employed in the cafeteria. As DAKA hadagreed, with the "blessing" of IH to include the residentsin the unit and as no policy of the Act was contravenedthereby, 2 the residents were properly in the unit forwhich the Union was certified.I find merit in IH's contention that it did not refuse tosign a contract with the Union as the evidence is clearthat it was never asked to do so. I find also that therewas no agreement reached respecting the unit employeesas DAKA and the Union had agreed to withhold negoti-ating, as to the special concerns of the residents, until IHwithdrew its objections to the inclusion of the residentsin the overall unit. Further and as noted earlier, theagreement, prepared by the Union's contract departmentbased on the notes of its vice president who handled thenegotiations with DAKA, contains a union-securityclause admittedly invalid on its face. The General Coun-sel asserts that that clause must be corrected. It is theBoard's function in appropriate cases to order parties tocease giving effect to such a clause but the Board doesnot insist that parties substitute a valid clause. The lattermatter is one reserved for further bargaining. For all theforegoing reasons, IH did not unlawfully refuse a requestby the Union to sign that contract. For most of thosesame reasons, DAKA too did not unlawfully refuse suchrequest; in DAKA's case, I note that the Union did ask itto sign and DAKA refused. Such refusal was not unlaw-ful as no agreement was reached on the employmentterms and conditions for the residents and in view of thefact that further negotiations were needed to correct thelanguage of the union-security clause.The last bargaining issue involves the allegation thatIH had a duty to bargain as to its decision to terminateDAKA's contract and unlawfully failed to do so. If itsdecision were based on economic considerations, I wouldagree, as Mobil Oil teaches. I have found, however, thatIH's decision was based upon unlawful discriminatorymotives. I also note that there was no probative evidenceto indicate that IH acted because of any economic con-sideration. It would clearly be contrary to the policies ofthe Act were I to suggest to IH, much less require, thatit bargain respecting a decision to cancel a contract forunlawful reasons. In any event, the record testimony dis-closes that the Union had been notified in July 1979 thatDAKA's contract was to end in a month and it neverrequested bargaining. In those circumstances, and assum-ing arguendo, that the decision was economically moti-vated, it is obvious that the Union's failure to exercise itsright to demand bargaining would have been fatal to itsclaim that there was an unlawful refusal. 13CONCLUSIONS OF LAW1. Respondent IH and Respondent DAKA are em-ployers engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.2 The Tribune Company. 190 NLRB 398 (1971).' Citizetnv National Bantk of I'i/anor, 245 NLRB 389 (1979).333 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The employees in the bargaining unit described inthe certification of representative in Case 2-RC-18100constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act; and theresidents of Respondent IH who work in its cafeteria ona full-time or regular part-time basis are properly part ofthat unit, and are employees as defined in the Act.4. Respondent IH and Respondent DAKA are thejoint employers of the employees in that unit.5. The Union at all times material herein has been theexclusive collective-bargaining representative of the em-ployees in that unit within the meaning of Section 9(a) ofthe Act.6. By terminating its contract with RespondentDAKA because the Union would not agree to a modifi-cation of the composition of the certified unit so as to ex-clude residents of Respondent IH and because the em-ployees in that unit had selected the Union as their col-lective-bargaining representative, Respondent IH has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.7. By having insisted that the Union surrender its rightand forgo its duty to represent the residents who wereproperly included in the above unit and by having re-fused to bargain as to their terms and conditions of em-ployment, Respondent IH and Respondent DAKA haveengaged in, and are engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent IH and Respondent DAKA did not vio-late the Act by failing to execute a collective-bargainingagreement with the Union or by not having bargainedwith it respecting the cancellation of RespondentDAKA's contract with Respondent IH.THE REMEDYHaving found that Respondent IH discriminatorily ter-minated its contract with Respondent DAKA, I shallorder that the employment status of the unit employeesthen be restored to what it would have been but for thediscrimination against them, and that Respondent IHoffer them immediate and full reinstatement to theirformer jobs, or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges previously enjoyed,discharging, if necessary, employees hired as their re-placements and make them whole for any loss of earn-ings that they may have suffered due to the discrimina-tion practiced against them, as prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).'4Further, I shall order that Respondent IH bargain col-lectively with the Union, upon request, concerning allterms and conditions of employment of all the employ-ees, including residents, employed in the certified unit. In" See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Backpay is to be based on either the rate structure prevailing underDAKA or the new rate structure established by IH, whichever results inthe higher backpay to the individual employees. In this regard, see KarlKarlmann, spra.addition, I shall order that Respondent IH cancel, uponrequest by the Union, changes in rates of pay and bene-fits unilaterally effectuated and make the employeeswhole by remitting all wages and benefits that wouldhave been paid absent Respondent IH's unlawful conductas found herein from August 23, 1979, and until Re-spondent IH negotiates in good faith with the Union toagreement or to impasse. 5As no purpose of the Act would be effectuated by re-quiring that Respondent DAKA be reinstated to managethe IH cafeteria, I shall not recommend such action to-wards restoring as far as practicable the status quo ante.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER16A. The Respondent, International House, New York,New York, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Insisting to the Union that it agree to exclude resi-dents of International House from inclusion in the unit,as described below, while working there on a full-timeor regular part-time basis.(b) Canceling its contract with any catering firm tobring about the termination of employment of cafeteriaemployees or otherwise to discharge cafeteria employeesbecause the Union refuses to exclude such residents fromcontract negotiations or because the cafeteria employeeshave selected the Union as their collective-bargainingrepresentative.(c) Refusing to bargain collectively with the Union asthe exclusive representative of, inter alia, residents of In-ternational House employed as full-time or regular part-time kitchen and dining room employees at InternationalHouse.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Offer immediate and full reinstatement to all full-time and regular part-time employees employed as diningroom and kitchen employees at International House onor about August 23, 1979, to their former jobs, or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority and otherrights and privileges previously enjoyed, discharging, ifnecessary, employees hired as their replacements andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them, inthe manner set forth in the section of this Decision enti-tled "The Remedy."'S The remission of wages is to be applied consistently with the make-whole remedy set forth above with respect to the discriminatees.'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.334 DINING AND KITCHEN ADMINISTRATION(b) Upon request, bargain with the above Union as theexclusive representative of all the employees in theabove unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody it in asigned contract if asked to do so.(c) Upon request of the above Union, cancel anychanges from the rates of pay and benefits that existedimmediately before the takeover by International Houseof DAKA's contract to manage the cafeteria, and makethe employees whole by remitting all wages and benefitsthat would have been paid absent such changes fromAugust 23, 1979, until it negotiates in good faith with theUnion to agreement or to impasse, in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order and to enable RespondentDAKA to mail notices as provided for below.(e) Post at its New York facility copies of the attachednotice marked "Appendix A.""' Copies of the notice, onforms provided by the Regional Director for Region 2,after being duly signed by Respondent IH's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees and residents are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent IH to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent IH has taken to comply herewith.B. The Respondent, Dining and Kitchen Administra-tion, d/b/a DAKA, New York, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Insisting to the Union that it agree to exclude resi-dents of International House from inclusion in the unitfor which it was certified in Case 2-RC-18100 whilethey are working in said unit on a full-time or regularpart-time basis.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Mail to each of its employees employed on August23, 1979, in the unit found appropriate in Case 2-RC-18100, including those who resided at InternationalHouse, a copy of the notice annexed as "Appendix B."''1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.""'The provisions of fn. 17 shall also apply to this notice.Copies of the notice, on forms to be provided by the Re-gional Director for Region 2, after being duly signed byRespondent DAKA's authorized representative, shall beso mailed by it via certified mail, immediately upon re-ceipt thereof, to the respective home addresses of thoseemployees.(b) Mail to the Union a signed copy of that notice.(c) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent DAKA has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint that Respondents International House andDAKA unlawfully failed to honor the Union's request tosign an agreed-upon contract or to afford the Union areasonable opportunity to bargain collectively respectingan economic basis for the cancellation of RespondentDAKA's contract with Respondent IH be, and they are,dismissed.APPENDIX BNOTICE To EMPLOYEESMAItED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativeof their choiceTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities,except to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees become unionmembers.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withDistrict 1199, National Union of Hospital andHealth Care Employees, a/w Retail, Wholesale,Department Store Union, AFL-CIO, as the exclu-sive representative of all full-time and regular part-time kitchen and dining room employees, includingresidents of International House, employed in thecafeteria at International House, by failing and re-fusing to negotiate with it respecting the terms andconditions of employment of those residents.WE WILL. NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.DINING AND KITCHEN ADMINISTRATION,D/B/A DAKA335